JAMES ALGER FEE, Circuit Judge
(concurring).
A few words should be added to explain my position of special concurrence.
If these sailors had been apprehended in the United States after desertion, they would have been returned to Spain under the Treaty. If the immigration authorities held possession in virtue of a legal parole document, they can be required to return these sailors to Mexico, since the time limitation of ten days has expired. 8 U.S.C.A. § 1182(d) (5). If this so-called parole were void, these men entered this country illegally and presently *574have no recognized right to remain here. If an order to return petitioners to Mexico is not the proper judgment in a strict habeas corpus proceeding, still under 5 U.S.C.A. §§ 1009(b), (e) (A), review of the acts of the agents may be had therein in such a proceeding and appropriate order directing return to the border in custody may be validly issued.